Case 1:21-cv-00049-KD-MU Document 19 Filed 09/16/21 Page 1 of 1                 PageID #: 386




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

LILLIAN EASLEY, and all other similarly           )
situated,                                         )
        Plaintiffs,                               )
                                                  )   CIVIL ACTION 1:21-00049-KD-MU
v.                                                )
                                                  )
WLCC II, d/b/a Arrowhead Advance,                 )
    Defendant.                                    )

                                        JUDGMENT

       In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED,

and DECREED that Final Judgment is issued in the case as follows: 1) the October 8, 2020

arbitration award is CONFIRMED such that the relief requested in Count II of Easley's Complaint

is GRANTED; and 2) WLCC’s motion to dismiss and compel arbitration as to Count I of Easley's

Complaint is GRANTED and Easley's Count I is COMPELLED to arbitration.


       DONE and ORDERED this the 16th day of September 2021.


                                           /s/ Kristi K. DuBose
                                           KRISTI K. DUBOSE
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              1
